Citation Nr: 0015894
Decision Date: 06/15/00	Archive Date: 09/08/00

Citation Nr: 0015894	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-04 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear 
disability, to include otitis media, Eustachian tube 
dysfunction, serous otitis, and labyrinthitis.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for back disorder, to 
include trapezius muscle strain and sclerosis of upper margin 
of S1 due to degenerative joint disease.

4.  Entitlement to service connection for residuals of 
frostbite to both hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1985 to March 1992.  
This appeal arises from a September 1996 rating decision of 
the Nashville, Tennessee, Regional Office (RO) which denied 
service connection for a right ear disability, a back 
disorder, dizziness, and residuals of frostbite of both 
hands.  The veteran appealed these determinations.

In her December 1996 substantive appeal (VA Form 9), the 
veteran requested a hearing before a traveling Member of the 
Board of Veterans' Appeals (Board) sitting at the RO.  Such a 
hearing was scheduled for April 1998.

The Board issued a decision and remand order for the above 
noted issues in January 1999.  Based on the evidence then of 
record, it was determined that the veteran had failed to 
appear for her April 1998 Board hearing.  The case was then 
returned to the RO for the prescribed development.  On its 
return, a travel Board hearing transcript dated in April 1998 
had been attached to the record.  This hearing had been held 
before another Member of the Board and the testimony 
presented by the veteran at this hearing was not considered 
by the undersigned in the January 1999 decision.


ORDER

In view of the fact that the veteran appeared for the April 
1998 Board hearing, due process of law requires that the 
Board's January 26, 1999, decision hereby be vacated.  
38 C.F.R. § 20.904(a) (1999); see also 38 C.F.R. 
§ 38 U.S.C.A. § 7102(a) (West 1991 & Supp. 1999).  In 
accordance with this Order, the veteran's claim will be 
referred for de novo consideration of her appeal by the 
Member of the Board who conducted the April 1998 hearing, as 
if the January 26, 1999, Board decision had not been issued.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U. S. Court of 
Appeals for Veterans Claims.  This vacation of a prior Board 
decision is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. §§ 20.904(a), 20.1100 (1999).

Citation Nr: 9902016	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-04 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear 
disability, to include otitis media, eustachian tube 
dysfunction, serous otitis, and labyrinthitis.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for back disorder, to 
include trapezius muscle strain and sclerosis of upper margin 
of S1 due to degenerative joint disease.

4.  Entitlement to service connection for residuals of 
frostbite to both hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1985 to March 
1992.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for (1) right serous otitis media (claimed 
as right ear problems), (2) degenerative joint disease of the 
lumbosacral spine (claimed as back thoracic curve with 
arthritis), (3) dizziness (labyrinthitis), (4) frostbite of 
both hands.

In the rating decision on appeal, the RO denied service 
connection for bilateral pterygium (claimed as right eye 
problems).  The appellant appealed the denial of this claim.  
In a March 1998 rating decision, the RO granted service 
connection for bilateral pterygium and assigned a 
noncompensable evaluation.  The appellant has not filed a 
notice of disagreement as to the assignment of the disability 
evaluation.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed.Cir. 1997) (notice of disagreement following denial of a 
particular claim for service connection cannot be construed 
as a notice of disagreement following the granting of service 
connection for that claim).  Therefore, this claim is no 
longer on appeal and will not be discussed in the decision.

The Board notes that the appellant was scheduled to attend a 
Board hearing at the RO in Nashville, Tennessee, in April 
1998 but that she did not appear for such hearing.

CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that service connection is warranted 
for right ear problems, degenerative joint disease of the 
lumbosacral spine, dizziness, and frostbite of both hands.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claims for 
entitlement to service connection for right ear disability, 
to include otitis media, eustachian tube dysfunction, serous 
otitis, and labyrinthitis; dizziness; and back disorder, to 
include trapezius muscle strain and sclerosis of upper margin 
of S1 due to degenerative joint disease are well grounded. 


FINDINGS OF FACT

1.  Competent evidence of a current diagnosis of a chronic 
right ear disability is not of record.

2.  Competent evidence of a current disability manifested by 
dizziness is not of record.

3.  Competent evidence of a current diagnosis of a scapular 
disorder is not of record.

4.  Competent evidence of a diagnosis of degenerative joint 
disease in service or within one year following service is 
not of record.

5.  Competent evidence of a nexus between the post service 
diagnosis of degenerative joint disease and service is not of 
record.


CONCLUSIONS OF LAW

1.  The claim for service connection for right ear 
disability, to include otitis media, eustachian tube 
dysfunction, serous otitis, and labyrinthitis, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for dizziness is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for back disorder, to 
include trapezius muscle strain and sclerosis of upper margin 
of S1 due to degenerative joint disease is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) affd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
chronic disease, such as arthritis, service connection is 
warranted when the disease is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that any of the disabilities 
for which she seeks service connection arose under combat 
situation.  Thus, entitlement to application of 38 U.S.C.A. 
§ 1154(b) is not warranted.

Service medical records reveal that in January 1986, the 
appellant complained of cramps and low back pain.  The 
assessment included possible gas.  In February 1986, the 
appellant complained of low back pain, headaches, and sore 
throat for three days.  As to her back, the appellant stated 
that it just started hurting.  She denied any heavy lifting.  
There was a good range of motion of the back.  The examiner 
gave an assessment of viral syndrome.  In October 1986, the 
appellant requested that her birth control pills be changed 
because the ones she was on were making her sick.  
Specifically, she stated that she would become 
nauseous/dizzy.  In September 1987, the appellant stated that 
she had become dizzy for the past three days on occasion.  
The examiner noted that the appellant had history of low 
blood.  There were tympanic membrane bubbles behind the right 
tympanic membrane, but no signs of infection.  The right 
tympanic membrane was immobile.  The diagnosis was serious 
otitis media, rhinitis.

In October 1987, the appellant complained of back pain for 
three days.  She stated that there was no past history of 
trauma or injury.  The examiner noted that the right 
trapezius muscle was tight and that she had decreased range 
of motion in the right shoulder on abduction only.  The 
assessment was trapezius muscle strain.  In January 1988, the 
appellant was seen for back pain.  There was no radiating 
pain or back trauma.  The back had full range of motion.  It 
was nontender.  The neurologic examination was intact.  The 
assessment was essentially normal.  In August 1988, she 
complained of pain in the high back for two days.  There was 
no reported injury except that physical training had been 
three days prior.  The examiner noted that the appellant was 
pregnant.  The back pain was sudden.  The assessment was 
muscle strain.  That same month, the appellant complained of 
dizziness.  There was a summary of association with vertigo.  
The assessment was vaginitis.  

December 1988 medical record from Alachua General Hospital 
revealed that the appellant complained of acute onset of 
vertigo.  Examination of her ears revealed serous otitis in 
the right ear.  The diagnosis was serous otitis in right ear, 
probably labyrinthitis.  In February 1989, the appellant was 
seen for positive right ear infection.  She reported that she 
had been seen two weeks prior for fluid in her right ear, but 
stated that it had not cleared up because her right ear still 
hurt.  Examination of the right and left ears were clear.  
The assessment was eustachian tube dysfunction.  In March 
1990, she was seen with complaints of nausea, dry heaves, and 
dizziness.  The appellant reported that her last menstrual 
cycle was four months ago.  The assessment was that the 
patient was dehydrated and possibly pregnant.

In July 1990, the appellant complained of dizziness.  She 
stated that she would close her eyes and felt the room 
spinning.  Physical examination was within normal limits, 
except that there was positive fluids behind the right and 
left tympanic membrane.  Tilt test was negative.  The 
assessment was bilateral otitis media with effusion.  In a 
November 1990 report of medical examination, the examiner 
stated that clinical evaluations of the appellants ears, 
drums, and spine, other musculoskeletal, were normal.  In the 
report of medical history completed by the appellant at that 
time, she stated yes to ever having or having now ear, 
nose, or throat trouble and no to ever having or having 
now dizziness or fainting spells.  The examiner noted that 
the appellant had otitis media twice last year.  

In January 1991, the appellant complained of dizziness for 
two days.  The appellant reported some loss of hearing in 
both ears and a history of ear infection.  Examination of the 
ears revealed the bulging tympanic membranes and 
retrotympanic fluids.  Her lungs were clear to auscultation 
and with bilateral breath sounds and no wheezing.  The 
assessment was upper respiratory infection complicated by 
otitis media with effusion, bilaterally.  

In the separation examination, conducted in February 1992, 
the examiner stated that clinical evaluations of the 
appellants ears, drums, and spine, other musculoskeletal, 
were normal.  The examiner noted on the report that no 
abnormalities appreciated.  In the report of medical 
history completed by the appellant at that time, she stated 
no to ever having or having now dizziness or fainting 
spells and ear, nose, or throat trouble, but stated yes 
to ever having or having now recurrent back pain.  The 
examiner noted on the report that the appellant had upper 
back pain (between shoulder blades) for several years.  

In October 1993, the appellant was seen by Dr. Regina 
Robinson.  The appellant reported back problems for the past 
year.  She stated that it was difficult to describe.  She 
felt that food was not going down, as if it remained in her 
chest.  She reported a sensation in her mid back.  The back 
was nontender and the gross appearance was normal.  The 
assessment was back pain.  Dr. Robinson noted that x-rays 
would be obtained.  The x-rays were done by Dr. Erlinda F. De 
Leon.  In the x-ray report, it was noted that the appellant 
complained of intermittent pain lasting about 30 minutes with 
no history of trauma.  The x-ray was normal, except for mild 
narrowing of disc at L5-S1 with sclerosis of upper margin of 
S1 due to degenerative joint disease.

A June 1995 private medical record from Erlanger Hospital, in 
Chattanooga, Tennessee, reveals that the appellant was seen 
for complaints of dizziness.  She reported that when she woke 
up, she felt that the room was spinning.  If she sat up, the 
room would stop spinning, but if she layed back or closed her 
eyes, the room would spin again.  She complained of right ear 
pain.  Upon physical examination, there were fluid bubbles 
behind her right ear.  Whisper test was negative in both ears 
and watch click was heard equally at 10 to 15 centimeters.  
The diagnosis was serous otitis.  

The appellant underwent a VA examination in July 1997.  The 
appellant reported that she began having dizzy spells in 1989 
and would also have pain around her right ear.  On this 
particular day, the appellant reported no symptoms.  Upon 
examination, her ear drums and ear canals had no 
abnormalities visible.  An audiogram done at that time 
revealed normal hearing in both ears.  The appellant reported 
that getting water in her right ear caused a great deal of 
discomfort.  The VA examiner stated that he had no 
explanation for this based on his evaluation of the 
appellants ear at this time.  He further stated the 
following:

It is difficult to associate the pain in 
the ears with the dizziness.  Her dizzy 
spells as she describes them seem to be 
positional such that laying her head back 
causes dizziness when they are occurring.  
Since there is no hearing loss, I do not 
feel that she is having Menieres 
syndrome.  She may be experiencing some 
positional vertigo which is sometimes 
thought to be due to an abnormality of 
the posterior semi circular canal of the 
inner ear.

The VA examiner recommended that she undergo an 
electronystagmography (ENG), which was a comprehensive work 
up of the balance and equilibrium system.  He stated that 
even though the appellant did not have an ear infection, she 
could be having some abnormality of the labyrinth or balance 
portion of her inner ear and still have normal hearing.  

The appellant underwent a VA examination in September 1997.  
The appellant gave a history of left scapular pain since 1988 
without a history of injury.  She stated that pain increased 
after prolonged standing or sitting.  She stated that she was 
treated with pain pills or Motrin.  Examination of the left 
scapular area and cervical spine revealed no area of 
tenderness.  Range of motion of cervical spine was normal 
without pain.  Range of motion of both shoulders was normal 
without pain.  There was no pain on muscle testing of 
bilateral shoulder girdle muscles.  The appellant reported no 
problems with left scapular pain at the time of the 
examination.  The VA examiner stated that the physical 
examination did not reveal any abnormal findings regarding 
the left scapular pain.  The diagnosis was history of left 
scapular pain (not upper back pain) but no abnormal physical 
examination or symptoms of pain at the time of the 
examination.

The appellant underwent an ENG in December 1997.  The 
appellant reported that she had episodic vertigo every three 
to four months with the vertigo occurring intermittently over 
a two-day period, especially during head movement or 
positional changes.  She reported that vertigo was 
accompanied by imbalance.  She reported occasional pain 
around her right ear and eye, which was accompanied by 
headaches.  The VA examiner noted that hearing sensitivity 
was within normal limits at all frequencies.  The VA examiner 
stated that results of the ENG indicted no evidence of 
central or peripheral vestibular dysfunction on the basis of 
the test that was completed on that day.  The VA examiner 
recommended that if symptoms persisted that a repeat ENG be 
done soon after an episode of vertigo.  

I.  Right ear disability

The appellants claim for service connection for right ear 
disability, to include otitis media, eustachian tube 
dysfunction, serous otitis, and labyrinthitis, is not well 
grounded.  Although the appellant was diagnosed with otitis 
media, serious otitis, probably labyrinthitis, and 
eustachian tube dysfunction in service and serous otitis 
following service, the appellant has not brought forth 
evidence of a current diagnosis of a right ear disability.  
When the appellant was examined in July 1997, and the VA 
examiner could not find any abnormality as to the appellants 
right ear.  Her ear drums and ear canals had no abnormalities 
visible.  An audiogram revealed normal hearing.  No diagnosis 
was entered by the VA examiner.  The VA examiner recommended 
that she undergo an ENG.  An ENG was conducted in December 
1997, which revealed no evidence of central or peripheral 
vestibular dysfunction.  No diagnosis was entered by the VA 
examiner.  At the times that diagnoses were entered, no 
examiner made a determination that the right ear disability, 
to include otitis media, eustachian tube dysfunction, serous 
otitis, and labyrinthitis was chronic.  The appellant has not 
brought forth evidence of a current or chronic right ear 
disability.

In regard to the otitis, the evidence reflects that there 
were diagnoses of otitis in service and after service.  
However, no competent evidence has established a relationship 
between the inservice and post service events; otitis is not 
a chronic disease under the law, see 38 U.S.C.A. § 1101, and 
continuity of symptomatology is not proven by repeatedly 
normal examinations.  Chronicity is not shown as evidenced by 
the normal 1997 VA examination reports.

The Court has stated that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability, and 
held that [i]n the absence of proof of a present 
disability[,] there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis added); 
Rabideau, 2 Vet. App. at 143-44.  Because there is no 
evidence of a current diagnosis of a right ear disability or 
of a chronic right ear disability, the Board must deny the 
claim as not well grounded.  Ibid.; see also Caluza, 7 Vet. 
App. at 505.  Although the appellant has stated that she 
thinks that she has a right ear disability, she is a lay 
person and her opinion is not competent.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The appellants own, unsupported 
opinion does not give rise to a well-grounded claim.

II.  Dizziness

The Board notes that although the RO considered the diagnosis 
of probably labyrinthitis as part of the claim for 
service connection for dizziness, the Board finds that such 
diagnosis is associated with the appellants claim for right 
ear disability, and thus has considered the diagnosis under 
that issue.

The appellants claim for dizziness is not well grounded.  
Although dizziness has been noted both in service and 
following service with various diagnoses related to such, 
dizziness is a symptom as opposed to a disease or injury.  
Service connection is warranted for a [d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . .  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  The notations of 
dizziness both in service and following service do not 
establish that there is a disability resulting from an injury 
or a disease.  See ibid.  As stated above, in the absence of 
proof of a present disease or injury, there can be no valid 
claim.  Although the appellant has stated that service 
connection for dizziness is warranted, she is a lay person 
and her opinion is not competent.  See Layno, 6 Vet. App. at 
470; Espiritu, 2 Vet. App. at 494.  The appellants own, 
unsupported opinion does not give rise to a well-grounded 
claim.

III.  Back disorder

The RO has considered this claim under both the appellants 
upper back complaints and the lower back complaints in 
service.  In the appellants notice of disagreement and 
substantive appeal, she addresses only the thoracic and 
lumbosacral spine and the diagnosis of arthritis.  The Board 
will address the upper and lower back.

The appellants claim for service connection for back 
disorder, to include trapezius muscle strain and sclerosis of 
upper margin of S1 due to degenerative joint disease is not 
well grounded.  As to the appellants trapezius/scapular 
area, the appellant has not brought forth evidence of a 
current diagnosis of a disability related to a disease or 
injury in service.  The appellant has not stated that she had 
a trapezius/scapular injury in service.  Service medical 
records show that when se was seen in service for upper back 
complaints, she reported no injury.  When examined in 
September 1997, the VA examiner stated that there was no 
abnormal physical examination or symptoms related to the left 
scapular area at the time of the examination.  The Board is 
aware that the appellant was diagnosed in service with right 
trapezius muscle strain.  Regardless, without a current 
diagnosis of a trapezius/scapular disability, the appellants 
claim is not well grounded.  As stated above,  In the 
absence of proof of a present disability[,] there can be no 
valid claim.  Brammer, 3 Vet. App. at 225 (emphasis added); 
Rabideau, 2 Vet. App. at 143-44.

As to the appellants claim for service connection for 
sclerosis of upper margin of S1 due to degenerative joint 
disease, the claim is not well grounded.  The appellant has 
not stated that she injured her lower back in service; in 
fact, she has repeatedly reported that there was no history 
of an injury.  Although she was diagnosed with back pain in 
service, related to her lower back, that is not a disease or 
injuryit is a diagnosis of pain, for which service 
connection may not be granted.  There must be a disease or 
injury.

The appellant has not brought forth any competent medical 
evidence or a medical opinion linking the diagnosis of 
sclerosis of upper margin of S1 due to degenerative joint 
disease to service or anything in service.  See Caluza, 
supra.  Additionally, she has not brought forth a diagnosis 
of sclerosis of upper margin of S1 due to degenerative joint 
disease in service or within one year following discharge 
from service.  The diagnosis of sclerosis of upper margin of 
S1 due to degenerative joint disease was not entered until 
October 1993, well more than one year following the 
appellants discharge from service.  Although the appellant 
has stated that service connection for arthritis of the 
thoracic and lumbosacral spine is warranted, she is a lay 
person and her opinion is not competent.  See Layno, 6 Vet. 
App. at 470; Espiritu, 2 Vet. App. at 494.  The appellants 
own, unsupported opinion does not give rise to a well-
grounded claim.

IV.  General duty

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim when it is 
determined to be not well grounded, it may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette, supra.  Here, the RO fulfilled its obligation 
under section 5103(a) in the issuance of a statement of the 
case in October 1996 and a supplemental statement of the case 
in March 1998.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VAs obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration); 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VAs duty is just 
what it states, a duty to assist, not a duty to prove a 
claim).


ORDER

Service connection for right ear disability, to include 
otitis media, serous otitis, and labyrinthitis; dizziness; 
and back disorder, to include trapezius muscle strain and 
sclerosis of upper margin of S1 due to degenerative joint 
disease, is denied.


REMAND

The appellant contends that her hands may have gotten 
frostbitten while she was stationed in Korea.  She underwent 
a VA examination in September 1997.  The VA examiner stated 
that upon physical examination, the appellant had normal 
hands; however, the VA examiner gave the appellant a 
diagnosis of possible chilblain.  The Board has 
determined that medical evidence as to this issue needs to be 
supplemented.


Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should refer the appellants 
claims file to the VA examiner who 
conducted the September 30, 1997, 
diseases of the arteries/veins 
examination.  The examiner must be 
provided with the appellants claims 
folder and must review the appellants 
medical history.  The examiner is asked 
to also review the other September 1997 
VA examination report.  The examiner 
should state whether there is a definite, 
current diagnosis as to residuals of 
frostbite in the appellants hands.  If a 
definite diagnosis is made, please state 
upon what findings you base your 
diagnosis.  If a definite diagnosis is 
made, is there any relationship between 
the current diagnosis and the appellants 
claim that she may have gotten 
frostbitten on her hands in service in 
1986?  If a definite diagnosis cannot be 
entered, please state upon what reasons 
you made this determination.  The 
examiner should report his/her findings 
in a clear, comprehensive, and legible 
manner and should state upon what 
evidence he/she bases the opinion.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
